Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to CPLR 506, subd [b], par 1) to prohibit respondents from enforcing a search warrant. H A hearing should be held and expert testimony received concerning the conclusiveness and probative value of the enzyme phenotyping procedure and microscopic comparison of human hair analysis sought by the police. Such evidence should include, but not be limited to, the results obtained from testing the spermatozoa found in the victims’ bodies and the human hairs recovered from their beds, and the frequency of occurrence of the same characteristics in the general population (see Matter of Abe A., 56 NY2d 288; People v Borcsok, 114 Mise 2d 810). Determination of the proceeding will be held in abeyance in the interim. ¶ Decision withheld, and matter remitted to County Court of Tompkins County for further proceedings not inconsistent herewith. Kane, J. P., Main,
Yesawich, Jr., and Harvey, JJ., concur.